  Case 3:20-cv-00201-M-BH Document 13 Filed 05/18/20                  Page 1 of 1 PageID 80


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

DANIYEL SHABAZZ BEY,                             )
                                                 )
               Plaintiff,                        )
vs.                                              ) No. 3:20-CV-0201-M-BH
                                                 )
CHICORY COURT MADISON III LP,                    )
JAN ADKISON,                                     )
          Defendants.                            ) Referred to U.S. Magistrate Judge


               ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court. The

plaintiff’s Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form),

filed February 11, 2020 (doc. 6), is DENIED, and the case will be dismissed by separate judgment for

failure to prosecute or follow court orders.

       SIGNED this 18th day of May, 2020.


                                               _________________________________
                                               BARBARA M. G. LYNN
                                               CHIEF JUDGE
